


110 HR 1701 IH: Blue Water Highway Act of

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1701
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Weldon of Florida
			 (for himself, Mr. Nunes, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exemption from the harbor maintenance tax for certain shipping between United
		  States mainland ports.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Water Highway Act of
			 2007.
		2.Exemption from
			 harbor maintenance tax for certain shipping between United States mainland
			 ports
			(a)In
			 generalSection 4462 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (i) as subsection (j) and by inserting
			 after subsection (h) the following new subsection:
				
					(i)Exemption for
				certain shipping between United States mainland portsNo tax
				shall be imposed under section 4461(a) with respect to—
						(1)cargo contained in
				intermodal cargo containers and loaded by crane on a vessel or cargo loaded on
				a vessel by means of wheeled technology in a port in the United States mainland
				for transportation to another port in the United States mainland solely by
				coastal route or river (or combination thereof), and
						(2)the unloading of
				cargo described in paragraph (1) in a port in the United States
				mainland.
						For
				purposes of this subsection, the term United States mainland has
				the meaning given such term in subsection
				(b)..
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
